DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-2 and 4-11 are pending:
		Claims 1-2 and 4-11 are rejected.
		Claim 3 has been cancelled. 
		Claim 1 has been amended. 
Continued Examination Under 37 CFR 1.114 
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on 04/16/2022. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.14. 
Applicant's submission filed on 04/16/2022 has been entered.
Response to Amendments
Amendments filed 04/16/2022 have been entered. 
Response to Arguments
Arguments filed 04/16/2022 have been entered. Arguments were fully considered.
On page 4 of Applicant’s arguments, Applicant argues that:
In particular, as Applicant explained in response to the prior Office Action, a fundamental flaw in the rejections is that obviousness is to be assessed based on the claimed invention as a whole (see 35 U.S.C. § 103), not based on "piecing" the claimed invention together from various references using hindsight to guide the reconstruction as the Office Actions have done. In other words, the Office Actions have failed to recognize or appreciate the overall/unified inventive concept being claimed: by employing all components working in concert (high-surface-area media (in sufficient quantities) and fine-bubble aeration), nitrification can be used to reach mandated levels of BOD5, TSS, and ammonia, even when water temperatures are as low as 1 °C or less.

	This argument is not persuasive because the claimed invention is properly constructed. Furthermore, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case, the prior art references of Hildebrand, Levanon and Reid are all related to the claimed invention; specifically, Hildebrand teaches a method for nitrifying wastewater during a cold period (defined as having temperatures below 4 degrees C) (Hildebrand, see Entire Abstract) using a moving bed reactor (Hildebrand, see ¶13); Levanon teaches a biological filter comprising floating media configured to allow growth of nitrifying bacteria (Levanon, see ¶16); and Reid teaches moving bed media for bacteria that remove soluble BOD, ammonia nitrogen, other contaminants from wastewater (Reid, see Entire Abstract). Therefore, one of ordinary skill in the art would have properly constructed the invention based on the prior art references. 
On page 5 of Applicant’s arguments, Applicant argues that:
From this rebuttal assertion, it appears the Examiner's position is, in essence, "cold is cold," and there is no meaningful difference between trying to conduct nitrification at 4 °C and at 1 °C. Additionally, it appears the examiner has interpreted Hildebrand to be clearly advocating that nitrification be conducted at water temperatures all the way down to 1 °C. As explained more fully in the accompanying Declaration of Patrick D. Hill, this understanding of cold- temperature nitrification is overly simplistic and therefore incorrect, and the seemingly minor (to a layperson) difference between 4 0C and 1 0C is not, in fact, so minor when it comes to trying to meet wastewater discharge requirements through nitrification.

	This argument is not persuasive because Hildebrand performing nitrification process during a cold weather period which is defined as temperatures less than 4 degree Celsius (Hildebrand, see ¶13 and ¶29).  Therefore, the temperatures described in Hildebrand completely encompasses the claimed range of <1 degree C. 
AFFIDVITS, DECLARATIONS
The declaration under 37 CFR 1.132 filed 04/16/2022 is insufficient to overcome the rejection of claims 1-2 and 4-11 based upon Hildebrand (US 2018/0099888) in view of Levanon (US 2016/0251233) and further in view of Reid (US 2016/0075577) as set forth in the last Office action because:
On pages 2-3, Applicant argues that:
6. This position was repeated in the final office action dated February 1, 2022. Furthermore, responding to arguments against this position presented in the December 30, 2021, Amendment and Response, the final office action asserts (emphasis added) that the method of Hildebrand is directed to improving ammonia removal from wastewater during a cold weather period (Hildebrand, see 413) therefore the temperatures of less than 4C is not just a mere a definition because the process pertains to low temperature conditions. Applicant argues that “conventional wisdom was that nitrification would stop at such low temperatures” however Hildebrand discloses that it would be highly advantageous to develop a biological treatment process to remove ammonia at water temperature of less than 4 degrees Celsius (Hildebrand, see 96) therefore it is desirable to operate at low temperature rather than stop. Therefore §103 rejection is maintained. From this rebuttal assertion, it appears the examiner’s position is, in essence, “cold is cold,” and there is no meaningful difference between trying to conduct nitrification at 4 °C and 1 °C. Additionally, it appears the examiner has interpreted Hildebrand to be clearly advocating that nitrification be conducted at water temperatures all the way down to 1 °C. Respectfully, the examiner’s position and interpretation of Hildebrand’s teaching are incorrect.
	The Examiner respectfully disagrees because Hildebrand teaches an embodiment that provides a method for treating wastewater in temperatures during a cold weather period (said cold weather period is defined as having temperatures less than 4 degrees C) (Hildebrand, see ¶13 and ¶29). Therefore, the temperatures described in Hildebrand completely encompasses the claimed range of <1 degree C.
On page 3, Applicant argues that:
7. To one of ordinary skill in the art, prior knowledge was that below 4 °C, nitrification would slow to a point where little meaningful ammonia treatment could be achieved at temperatures down to 1 °C or less. Indeed, Hildebrand teaches this in his own narrative “nitrifying bacteria are much more cold sensitive and as a consequence the nitrification process virtually ceases when the water temperature approaches (ex decreases towards} 4 degrees Celsius” (seo US. Pub. 2018/0099888, paragraph 0005). This is consistent with 30 years of literature in the field — see the helow-listed references for further information.

For example, the definitive textbook for the wastewater industry states Optimum temperatures for bacterial activity are in the range from 25 to 35°C [77 to 95°F]. Aerobic digestion and nitrification stops when the temperature rises to SO°C [122°F]. When the temperature drops to about 15°C [S9°F], methane- producing bacteria become quite inactive, and at about 5°C [41°F], the autotrophic-nitrifying bacteria practically cease functioning. (Metcalf & Eddy, 2003). Thus, Hildebrand is echoing what was the conunonly understood State of the Art.
	The argument is moot because the Office Action does not rely on ¶5 of Hildebrand to teach the claimed temperature. Additionally, Hildebrand describes the prior art in ¶5 and further explains that it is highly advantageous to develop biological treatment processes that could remove ammonia at water temperatures of less than 4 degrees C (see ¶6).
On page 4, Applicant argues that:
9. This conventional wisdom and state of the art is what Hildebrand was acknowledging and repeating in his disclosure. Therefore, for one in the ordinary skill of the art, it would not have been obvious that meaningful or useful nitrification could have been achieved down to 1 °C in an attached growth reactor — let alone one as described in the claimed invention — by using sufficient high surface-area media and fine bubble aeration.
	The Examiner respectfully disagrees because the parameters such as temperature, surface-area media and aeration type are obvious parameters to optimize. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
On pages 3-4, Applicant argues that:
10. Regarding high surface area media, the office actions note that “Hildebrand does not explicitly teach (1) providing high-surface media providing about 2,000 square meters or more of surface area per cubic meter of media,” but the office actions cite to Levanon, U.S. Pub. 2016/0251233, for disclosing such growth media. While Levanon teaches the use of high surface area media generally, he does not advocate using it when water temperatures are as cold as our application is directed to. And given the conventional wisdom in the field as explained above, this is perhaps not surprising; no one would have thought it would be effective for nitrification at such low temperatures.
	The Examiner respectfully disagrees because the high surface area media that is disclosed by Levanon would have been obvious to one of ordinary skill in the art to use at low temperatures because high surface area media provides the benefit of enabling a high reaction rate (Levanon, see ¶84). Furthermore, Levanon does not particularly limit the temperature in which the high surface media can be used therefore Levanon is open to the use with any temperature. 
On pages 4-5, Applicant argues that:
11. In addition, utilizing high surface area media allows more energy-efficient, fine-bubble aeration to be utilized. The typical approach is to use coarse-bubble aeration and lower surface area media in similar type systems. Coarse-bubble aeration is widely accepted as a less-efficient aeration system than fine-bubble aeration. However, fine-bubble diffusion ~ while 30-40% more energy-efficient than coarse-bubble aeration — requires regular maintenance. With the standard, lower-surface-area media, a lot more of it is needed (~40-70% of the total tank volume), and this precludes easy maintenance of the aeration systems; one would need to drain the tank and remove all of the media to got to the diffusers at the bottom. Therefore, fine-bubble aeration was not attractive in these types of systems compared to coarse-bubble aeration, which would virtually never require maintenance.

	The Examiner respectfully disagrees because fine-bubble aeration is well known in the art of biological wastewater treatment and used as aeration/mixing means in conjunction with moving bed media as disclosed by Reid (Reid, see Entire Abstract, ¶17 and ¶31).  
On page 5, Applicant argues that:
13. In the office actions, the examiner pieces together the various references to obtain what we have invented. But what’s important to keep in mind about the claimed invention is how all of the elements, collectively, have been combined as a whole to provide a unique, non- obvious approach to nitrification. In addition to the cold nature of the treatment, the utilization of high surface area media and fine bubble aeration also is important to our inventive concept. What we have discovered is that utilizing high surface area media allows there to be more surface area for nitrifying bacteria to grow on while also reducing volumetrically the amount of media (i.e. plastic) needed, and this — along with the high oxygen-transfer capacity of fine-bubble aeration — facilitates sufficient cold-water nitrification to achieve required discharge levels without having to heat or otherwise regulate the temperature of the nitrification reactor. This saves on cost, but it also allows the process to function because the more surface area and oxygen there is, the more nitrifying bacteria we grow and the more nitrification that can be achieved at lower temperatures.

14. To summarize, within the field of nitrification in wastewater treatment systems, there has been an understanding that nitrification below ~4 °C water temperature is not sufficiently efficacious to be utilized. This understanding is clear from the literature in the field, which is acknowledged by Hildebrand. Therefore, “going lower” with the operational temperature and running nitrification at temperatures on the order of 1 °C is not something a person of ordinary skill in the art would see as an obvious thing to do if they wanted to achieve any meaningful degree of nitrification — notwithstanding the seemingly minor (to a layperson) difference between 4 °C and 1 °C. What makes the concept novel and non- obvious — and feasible — is not simply the lower temperature; it’s the concept as a whole, including all of the elements that are recited in the claims working together.
	The Examiner respectfully disagrees because the Office Action focuses on the invention as a whole which is taught in combination by Hildebrand, Levanon and Reid therefore the rejection of claim 1 is maintained and dependent claims are hereby rejected due to their dependency from claim 1. 
Claim Objections
Claim 9 is objected for the following informalities: Claim 9 recites “the anaerobic bacteria” in line 1; consider rephrasing to – anaerobic bacteria – for clarity and consistency with other claim language. Appropriate correction is required. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Hildebrand (US 2018/0099888) in view of Levanon (US 2016/0251233) and further in view of Reid (US 2016/0075577).
	Regarding claim 1, Hildebrand teaches a method for cold-water treating wastewater in a treatment system (ammonia removal from wastewater during a cold weather period in a sewage treatment system) (see ¶13), comprising: introducing influent wastewater into a lagoon (“influent into the lagoon”) (see ¶166) and allowing the wastewater to remain within the lagoon for a period of time (“treatment lagoon…retention time for the wastewater”) (see ¶167) to reduce biochemical oxygen demand (BOD5) (“lagoon may still remove a significant amount of CBOD”) (see ¶169) and total suspended solids (TSS) levels within the wastewater (retention time in lagoon will reduce BOD and TSS) (see ¶167); after the wastewater has sat for said period of time, transferring partially processed wastewater having reduced levels of BOD5 and TSS from the lagoon (“attached growth reactors are supplied wastewater from a treatment lagoon”) (see ¶150)  to a moving-bed nitrification reactor (the attached growth reactor is a moving-bed reactor) (see ¶32); without regulating temperature of the wastewater within the moving-bed nitrification reactor (heating is only needed in some embodiments) (see ¶72) (ammonia level can be increased for increasing the activity of nitrifying bacteria) (Hildebrand, see ¶157) (therefore Hildebrand teaches the feature of “without regulating temperature” in some embodiments), and with the temperature of the wastewater within the moving-bed nitrification reactor being 4 C or less (“the cold weather periods of time, when water temperature may decrease towards or be lower than 4 degrees Celsius”) (see ¶29) (“improving ammonia removal from wastewater during a cold weather period”) (see ¶13); aerating the wastewater within the moving-bed nitrification reactor using bubble aeration (“each reactor 1, 2 includes an aeration system”) (see ¶39); allowing ammonia levels within the wastewater held within the moving-bed nitrification reactor to be reduced (“attached growth reactor which provides nitrification (ammonia removal)”) (see ¶31) through aerobic, bacterial-based nitrification using nitrifying bacteria that have colonized the surface-area media (“moving media…provides new surface area on which nitrifying bacteria biomass can be established”) (see ¶83); and discharging product fluid from the moving-bed nitrification reactor, the product fluid comprising wastewater that has been processed to reduce BOD5, TSS (heterotrophic bacteria and retention time in SAGR will reduce BOD and TSS) (see ¶27, ¶145 & ¶165), and ammonia levels to at or below predetermined maximum levels (“removal of the full amount of ammonia”) (see ¶154).
	The examiner takes note of the fact that the prior art range of < 4 degrees C completely encompasses the claimed range of < 1 degree C. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379 (Fed. Cir. 2003). MPEP 2144.05.
	While the method and system of Hildebrand does not particularly limit the surface area and the type of aeration, Hildebrand does not explicitly teach (1) providing high-surface-area media providing about 2,000 square meters or more of surface area per cubic meter of media and (2) does not explicitly teach fine-bubble aeration. 
	In a related field of endeavor, Levanon teaches a mechanical biological filter (see Entire Abstract) comprising floating media bed having multiple beads configured to allow growth of nitrifying bacteria (see ¶16) said beads characterized as having a surface area per unit volume that ranges from 200 – 5000 m2/m3 (see ¶17).
	The examiner takes note of the fact that the prior art range of 200 - 5000 m2/m3 overlaps the claimed range of ≥2000 m2/m3. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379 (Fed. Cir. 2003). MPEP 2144.05.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the media surface area of Hildebrand by selecting a high surface area media of 200-5000 m2/m3 as disclosed by Levanon because a high surface area provides the benefit of enabling a high reaction rate (Levanon, see ¶84). 
	The combination of references does not explicitly teach (2). 
	In a related field of endeavor, Reid teaches a moving bed media flow equalization reactor (see Entire Abstract) wherein mixing and aeration can be accomplished by fine bubble diffusers (see ¶31). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the operation of aerating of Hildebrand by operating the aerating to produce fine bubbles as disclosed by Reid because fine bubble accomplishes mixing and aeration (Reid, see ¶31) and because a known process step of utilizing fine bubbles to a known method (treating within a moving bed reactor), obviously resulting in mixing and aeration with an expectation of success. See In re Merck & Co., Inc., 800F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02). 
	Regarding claim 2, Hildebrand, Levanon and Reid teach the method of claim 1, wherein processed wastewater is discharged from the treatment system (“treated wastewater is removed from the reactors 1,2 via the effluent collector”) (Hildebrand, see ¶41) without clarifying or polishing the product fluid that has been discharged from the moving-bed nitrification reactor to remove solids (Hildebrand does not clarify or polish following the reactors therefore the limitation is met). 
	Regarding claim 4, Hildebrand, Levanon and Reid teach the method of claim 1, further comprising treating the wastewater in the lagoon to facilitate reduction of BOD5 and/or TSS (bacteria present in treatment lagoons provide further treatment) (Hildebrand, see ¶27 & ¶28).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hildebrand (US 2018/0099888) in view of Levanon (US 2016/0251233) in view of Reid (US 2016/0075577) and further in view of Teran (USPN 6,395,174)
	Regarding claim 5, Hildebrand, Levanon and Reid teach the method of claim 4. Hildebrand further discloses that the attached growth reactors are supplied wastewater from a treatment lagoon or similar secondary treatment system (Hildebrand, see ¶150). 
	The combination of references does not explicitly teach wherein the wastewater in the lagoon is aerated.
	In a related field of endeavor, Teran teaches a method for lagoon remediation (see Entire Abstract) comprising further treating the wastewater in the lagoon to facilitate reduction of BOD5 and/or TSS (“the wastewater lagoon is equipped with an aeration means and mixing means”) (see C4/L58-65). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the operation of the lagoon of Hildebrand by treating using aeration as taught by Teran because it provides the benefit of enhancing bioremediation (Teran, see C8/L5-10 and C8/L37-40).
	Regarding claim 6, Hildebrand, Levanon and Reid teach the method of claim 4.
	The combination of references does not explicitly teach the wastewater in the lagoon is mixed.
	In a related field of endeavor, Teran teaches a method for lagoon remediation (see Entire Abstract) comprising further treating the wastewater in the lagoon to facilitate reduction of BOD5 and/or TSS (“the wastewater lagoon is equipped with…mixing means”) (see C4/L58-65). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the operation of the lagoon of Hildebrand by treating using mixing as taught by Teran because it provides the benefit of enhancing bioremediation (Teran, see C8/L5-10 and C8/L37-40).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hildebrand (US 2018/0099888) in view of Levanon (US 2016/0251233) in view of Reid (US 2016/0075577) and further in view of Cretini (USPN 5,593,575), 
	Regarding claim 7, Hildebrand, Levanon and Reid teach the method of claim 4.
	The combination of references does not explicitly teach the wastewater in the lagoon is covered to retard algae growth.
	In a related field of endeavor, Cretini teaches a floating cover system (see Entire Abstract wherein the wastewater in the lagoon is covered to retard algae growth (“cover prevents direct sunlight penetration which prevents the growth of algae”) (see Abstract, lines 3-7).   
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Hildebrand by incorporating the step of using a floating cover for preventing algae as disclosed by Cretini because one of ordinary skill in the art would have been motivated to mitigate clogging problems and premature system failure due to algae growth as well as provide a cost effective way to prevent algae growth (Cretini, see C1/L9-35).

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hildebrand (US 2018/0099888) in view of Levanon (US 2016/0251233) in view of Reid (US 2016/0075577) and further in view of Barnard (USPN 3,964,998), 
	Regarding claim 8, Hildebrand, Levanon and Reid teach the method of claim 1.
	The combination of references does not teach transferring the product fluid from the moving-bed nitrification reactor to a denitrification reactor and allowing nitrate to be removed from the product fluid in the denitrification reactor via anaerobic, bacterial-based denitrification.
	In a related field of endeavor, Barnard teaches a waste water treatment process (see Entire Abstract) comprising transferring product fluid from a nitrification reactor (“a second stage comprising a biological nitrification stage”) (see C1/L15-25) to a denitrification reactor (“a third stage comprising a biological denitrification stage”) (see C1/L15-25) and allowing nitrate to be removed from the product fluid in the denitrification reactor via anaerobic, bacterial-based denitrification (“in the form of biological denitrification”) (see C8/L21-28).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Hildebrand by incorporating the step of treating in a denitrification reactor downstream of the nitrification reactor as disclosed by Barnard because said denitrification process helps to further purify wastewater (Barnard, denitrification followed by nitrification, see Entire Abstract) by removing residual nitrate nitrogen (Barnard, see C21/L28-31 & C22/L15-20; Hildebrand, “ammonia to nitrate”, see ¶28). 
	Regarding claim 9, Hildebrand, Levanon, Reid and Barnard teach the method of claim 8, further comprising dosing carbon to the denitrification reactor to support the anaerobic bacteria therein (“carbon source…to the third stage”) (Barnard, see C6/L34-36).  
	Regarding claim 10, Hildebrand, Levanon, Reid and Barnard teach the method of claim 9, wherein carbon is dosed from a synthetic source (“methanol”) (Barnard, see C21/L28-30).  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hildebrand (US 2018/0099888) in view of Levanon (US 2016/0251233) in view of Reid (US 2016/0075577) in view of Barnard (USPN 3,964,998) and further in view of Stankewich (USPN 3,764,523).
	Regarding claim 11, Hildebrand, Levanon, Reid and Barnard teach the method of claim 9.
	The combination of references does not teach wherein carbon is dosed by mixing a portion of influent wastewater with wastewater contained within the denitrification reactor.
	In a related field of endeavor, Stankewich teaches a process for nitrification of BOD-containing water (see Entire Abstract) wherein carbon is dosed by mixing a portion of influent wastewater to a reactor (“a portion of the feed water to first aeration chamber 10 may be diverted from conduit 11 through conduit 54 as part or all of the secondary BODs supply”) (see C12/L15-19). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the carbon source of Hildebrand (as modified by Barnard) with the influent carbon source of Stankewich because the simple substitution of one known carbon source means with another known influent carbon source means is obvious and will result in a suitable carbon source means for denitrification (Barnard, “other carbon sources”, see C13/L40-45) with an expectation of success. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Richard (NPL) teaches an aerated lagoon technology with enhanced cold temperature nitrification. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKANDRA S. MILLER-CRUZ whose telephone number is (571)270-7849.  The examiner can normally be reached on M-Th 7 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EKANDRA S. MILLER-CRUZ/Examiner, Art Unit 1778                                                                                                                                                                                                        /NAM X NGUYEN/Supervisory Patent Examiner, Art Unit 1778